I concur in all of what is said by the majority, save only the holding that respondent did not cure the seed as required by the contract. It should be borne in mind that respondent was a farmer, and the purpose of the contract was that he should perform the services of a farmer in good and farmer-like fashion. The language of the contract, "care for, harvest, cure, and thresh," should therefore be construed with that fact in mind. So construed, and giving effect to the order in which the words are used, it seems to me apparent that respondent contracted to cure the crop only in the natural way, such as good farming indicated, such curing to precede the threshing and to be such as to make the crop fit for threshing. As I read the record, this was done and respondent fully performed his duty. The title to the seed being in the appellant, it was its duty to follow what appears to have been the custom and itself provide such artificial curing as the seed might require after the threshing to make it merchantable. For this reason, I think the judgment appealed from should be affirmed. *Page 182